



Exhibit 10.03






AMENDMENT NO. 2 TO MEMBERSHIP INTEREST PURCHASE AGREEMENT
AMENDMENT NO. 2, dated as of March 30, 2018 (this "Amendment"), to the
Membership Interest Purchase Agreement, dated as of June 9, 2017, as amended
(the "Agreement"), by and among Eventbrite, Inc., a Delaware corporation
("Buyer"), Pandora Media, Inc., a Delaware corporation ("Seller") and Ticketfly,
LLC, a Delaware limited liability company (the "Company").
RECITALS
WHEREAS, Buyer, Seller and the Company have entered into the Agreement;
WHEREAS, Buyer and Seller are, concurrently with the execution hereof,
cancelling the Note (as defined in the Agreement) in exchange for a payment by
Buyer to Seller and the amendments to the Agreement as provided herein; and
WHEREAS, Buyer, Seller and the Company desire to amend the Agreement
accordingly, in accordance with Section 10.5 thereof.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:
ARTICLE I
1.1    Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement.
ARTICLE II
2.1    Amendment to Section 1.4(h). The first sentence of Section 1.4(h) of the
Agreement is hereby deleted.
2.2    Amendment to Section 1.5. Section 1.5 ("Severance") of the Agreement is
hereby deleted and the title changed to "[Reserved]". Neither Buyer nor Seller
shall have any obligations under Section 1.5 before, on or after the date of
this Amendment.
2.3    Amendment to Section 6.15. The parties agree and acknowledge that any and
all rights of Seller set forth in Section 6.15 of the Agreement are hereby
extinguished and terminated; provided, that, the obligations of Seller and its
representatives set forth in Section 6.15 shall continue.
2.4    Amendment to Section 9.5. Section 9.5 of the Agreement is hereby amended
such that in each instance where the Agreement requires or permits the principal
or any other part of the Note to be reduced by an amount, the Agreement shall
instead be deemed to require that such amount be paid immediately by Seller to
Buyer in cash.
ARTICLE III
3.1    Authorization. Each party hereto represents to the other that (i) such
party has all requisite power and authority to execute and deliver this
Amendment, including, in the case of Buyer, authority to execute and deliver
this Agreement on behalf of the Company as its sole member; and (ii) this
Amendment has been duly and validly executed and delivered by such party and
constitutes the legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, subject only to the effect, if
any, of (i) applicable




--------------------------------------------------------------------------------





bankruptcy and other similar Applicable Law affecting the rights of creditors
generally and (ii) rules of law governing specific performance, injunctive
relief and other equitable remedies.
3.2    Amended Agreement. This Amendment constitutes an amendment to the
Agreement in accordance with Section 10.5 thereof and shall be read and
construed with the Agreement as one instrument. Except as expressly amended
hereby, the Agreement shall remain in full force and effect, and the parties
hereby ratify, confirm and adopt the Agreement, as amended hereby.
3.3    Amendments and Waivers. Subject to Applicable Law, the parties hereto may
amend this Amendment by authorized action at any time pursuant to an instrument
in writing signed on behalf of each of the parties hereto.
3.4    Counterparts. This Amendment may be executed in one or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto; it being understood and agreed
that all parties hereto need not sign the same counterpart. The delivery by
facsimile or by electronic delivery in PDF format of this Agreement with all
executed signature pages (in counterparts or otherwise) shall be sufficient to
bind the parties hereto to the terms and conditions set forth herein. All of the
counterparts will together constitute one and the same instrument and each
counterpart will constitute an original of this Agreement.




[signature page follows]




































































2




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Buyer, Seller and the Company have caused this Amendment to
the Agreement to be executed and delivered by their respective officers
thereunto duly authorized, all as of the date first written above.


BUYER:


Eventbrite, Inc.






By: /s/ Geoffrey Befumo
Name:    Geoffrey Befumo
Title:     Chief Financial Officer






SELLER:


Pandora Media, Inc.






By: /s/ Jeremy Liegl
Name:    Jeremy Liegl
Title:     Assistant Secretary






THE COMPANY:


Ticketfly, LLC


By: its sole member,
Eventbrite, Inc.






By: /s/ Geoffrey Befumo
Name:    Geoffrey Befumo
Title:     Chief Financial Officer




    
    




[SIGNATURE PAGE TO AMENDMENT NO. 2 TO MEMBERSHIP INTEREST PURCHASE AGREEMENT]